Citation Nr: 0600774	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  05-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for pes planus, claimed 
as flat feet.

2.  Entitlement to service connection for skin rash.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.


This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a August 2003 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
service connection for pes planus and skin rash.  Appeal to 
the Board was perfected.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the 
veteran's bilateral pes planus is congenital in nature.

2.  There is no competent medical evidence indicating that 
the veteran's bilateral pes planus increased in disability or 
became aggravated during active service.
 
3.  The veteran does not have a current skin disability.


CONCLUSIONS OF LAW

1.  The veteran's congenital bilateral pes planus did not 
undergo aggravation or increase in disability during active 
service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 
3.304, 3.306 (2005); VAOPGCPREC 3-03 (July 16, 2003); Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

2.  The criteria for service connection for skin rash have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2005).  Present disability resulting from disease or injury 
in service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2005).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111 (West 2002).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b) (2005).  A "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel. 38 U.S.C.A. § 7104(c) (West 2002).  


Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C. 
§ 1153 (West 2002).  If this burden is met, then 
the veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for 
service connection.  This means that no deduction 
for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2005).

On the other hand, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case 38 U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 
3.306 (2005); Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
If VA met this burden, however, it then had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard). 

If the veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2005); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden of showing a pre-
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

In this case, the veteran contends that he did not begin 
having problems with his feet until after he finished basic 
training.  He further contends that he was diagnosed with 
flat feet while he was stationed in Vietnam, and that the 
condition worsened while he was serving there.  See July 2004 
Notice of Disagreement (NOD).  

The Board will first address whether the presumption of 
soundness attaches in this instance and, if so, whether it 
has been rebutted.  The veteran's service medical records 
indicate that pre-induction and induction examinations were 
performed.  The veteran denied any foot trouble and was found 
to have normal feet upon clinical evaluation.  See December 
1964 pre-induction reports of medical history and medical 
examination; July 1965 induction reports of medical history 
and medical examination.  As bilateral pes planus was not 
"noted" upon the veteran's entrance to service, the 
presumption of soundness attaches and VA bears the burden of 
meeting the two prong test.  See Wagner, 370 F.3d at 1096 
(Fed. Cir. 2004).

The veteran's service medical records indicate that the 
veteran complained of bilateral foot pain and was diagnosed 
with severe pes planus.  See August 1966 health record.  The 
veteran was admitted to the 2D Surgical Hospital and was 
diagnosed with bilateral flatfoot.  The disability was found 
to be congenital in nature.  See August 1966 clinical record.  
This evidence clearly and unmistakably favors a conclusion 
that the veteran had pre-existing bilateral pes planus.  
There is no competent medical evidence to contradict or 
otherwise question the validity of this conclusion.

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.  Separation records indicate that 
the veteran complained of foot trouble in the form of flat 
feet.  See May 1967 report of medical history.  It was noted 
upon clinical evaluation that the veteran had second degree 
pes planus, asymptomatic.  See May 1967 report of separation 
medical examination.  As the veteran's bilateral pes planus 
was found to be asymptomatic at the time of his separation 
from service -- which was approximately eight months after 
the initial diagnosis of congenital, bilateral flatfoot -- 
the evidence of record clearly and unmistakably demonstrates 
that the veteran's foot disability was not aggravated during 
service.  Having met the two prong test, the presumption of 
soundness is rebutted.  Clear and unmistakable evidence shows 
that the veteran's bilateral pes planus preexisted his entry 
into active military service and was not aggravated during 
such service.  Therefore, the Board concludes that service 
connection for bilateral pes planus, claimed as flat feet, is 
not warranted.


The veteran also contends that he suffers from a skin rash.  
He indicates that the rash began while he was stationed in 
Vietnam and that a lay statement submitted verifies that the 
problem continued after service.  See June 2005 VA Form 9.  

Lay testimony was submitted in September 2003 by the 
veteran's wife.  She indicates that she has known the veteran 
since July 1969, at which time he had a problem with his face 
and scalp breaking out in red blotches.  She indicated that 
the veteran consulted a dermatologist during the spring of 
1970, and was prescribed a cortisone cream for his face and a 
tar-based shampoo for his scalp.  She further stated that the 
skin condition is ongoing and that if the veteran does not 
use the cream and shampoo daily, the red blotches return.  
See September 2003 letter.  The veteran also provided a list 
of his current medications in September 2003, in which he 
indicates that he uses a hydrocortisone cream, for his face, 
and a tar-based shampoo daily.

The veteran's service medical records are devoid of any 
complaint of, or treatment for, a skin rash.  During his 
separation examination, the veteran reported having had boils 
on his hands and back; however, he did not report any other 
skin problems.  Moreover, his skin was found to be normal on 
clinical evaluation.  See May 1967 report of medical history; 
May 1967 report of medical examination.

Post-service records indicate that the veteran was found to 
have a skin lesion on his temple, as well as skin damage, in 
October 1999.  See Dr. Charles E. Leonard's October 1999 
progress note.  The veteran was diagnosed with probable 
seborrheic keratosis and had the lesion excised in October 
2002.  See Dr. Leonard's October 2002 progress note; October 
2002 surgical pathology note.  Later medical records and 
reports, however, do not show the presence of any skin 
disability.  Nor do they document prescriptions for any skin 
problems.  A VA compensation and pension (C&P) diabetes 
mellitus examination report noted that an examination of the 
veteran's skin was negative for fungal or other diabetic-type 
skin changes and that there were no atrophic skin changes.  
See November 2003 VA C&P examination report.  Upon 
examination by Dr. Wayne L. McLemore in February 2004, no 
obvious skin abnormalities were noted.  See February 2004 
report from Five Rivers Orthopaedic Associates, P.C.  


With the above evidence, the Board finds that the claim must 
be denied.  The application of 38 C.F.R. § 3.303 has an 
explicit condition that the veteran must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires evidence of 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  Although 
the veteran did have a lesion removed from his temple in 
2002, and he and his wife report that he uses hydrocortisone 
cream and a tar-based shampoo, the record does not contain 
competent medical evidence of diagnosis of any current skin 
disease.  Moreover, the most current medical evidence of 
record establishes that no obvious skin abnormalities were 
noted.  See February 2004 report from Five Rivers Orthopaedic 
Associates, P.C.  In the absence of competent evidence of the 
presence of a current skin disability, the Board concludes 
that the claim for service connection for a skin rash must be 
denied.  

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against both 
claims.  As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

VA fulfilled its duty to notify in the following manner. As 
for the first, second, and third elements, the July 2003 
letter, sent before the issuance of the rating decision from 
which this appeal arises, advised the veteran of what the 
evidence must show to support a claim for service connection; 
that the RO would assist him by obtaining VA medical records 
and providing a C&P examination, if necessary; that further 
assistance -- obtaining other pertinent medical or non-
medical evidence, including relevant records from any federal 
agency -- would be provided if the veteran provided 
sufficient information about these records to enable it to do 
so; and that the veteran ultimately bears the responsibility 
for substantiating his claim.

As for the fourth element, the Board acknowledges that the 
July 2003 letter did not explicitly and literally ask the 
veteran to send any evidence in his possession pertinent to 
the claim.  This failure is technical, and did not result in 
prejudice to him.  First, the letter did ask him to inform VA 
about any medical reports pertaining to the above claims, or 
to send the evidence himself, substantially similar to 
language of the "fourth element."  Second, a June 2005 letter 
clarified that the veteran should send any evidence in his 
possession pertinent to the claims.  Lastly, the June 2005 
Statement of the Case (SOC) contained the text of 38 C.F.R. § 
3.159, which includes the provision from which the so-called 
"fourth element" is derived.  Thus, throughout the appeal 
period, the veteran was notified of this element numerous 
times.  The veteran informed VA that he did not have any 
additional evidence to submit.  See June 2005 Statement in 
Support of Claim.  Under the circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need for further substantiation with relevant evidence in 
his possession.  

It also is noted that full VCAA notice arguably was achieved 
through a combination of letters and the SOC.  The law 
basically requires that a valid VCAA notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to him was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA's duty to assist a claimant in substantiating his claim 
also has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  The "duty to 
assist" contemplates that VA will help a claimant obtain 
relevant records, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the 
claim.  In this case, the RO obtained the veteran's service 
and private medical records and his written statements, and 
associated them with the claims folder.  Again, the veteran 
had notice of the status of his claim and indicated that he 
did not have additional information to submit before the case 
was sent to the Board.  The Board finds it reasonable to 
interpret this action to mean that he is satisfied with the 
development of his claim.  As held above, the Board finds by 
a preponderance of the evidence that the veteran's bilateral 
pes planus is congenital in nature, and that the veteran has 
not provided evidence of a current skin disability.  In 
addition, the most current medical evidence of record 
establishes that no obvious skin abnormalities were noted.  
See February 2004 report from Five Rivers Orthopaedic 
Associates, P.C.  As such, VA has no duty to obtain a medical 
examination or opinion.  See Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 
512, 516 (2004).  Thus, further development is unlikely to 
add more relevant evidence or information.  


ORDER

Service connection for bilateral pes planus, claimed as flat 
feet, is denied.

Service connection for skin rash is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


